(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                           KANSAS v. GLOVER

         CERTIORARI TO THE SUPREME COURT OF KANSAS

     No. 18–556.      Argued November 4, 2019—Decided April 6, 2020
A Kansas deputy sheriff ran a license plate check on a pickup truck, dis-
  covering that the truck belonged to respondent Glover and that
  Glover’s driver’s license had been revoked. The deputy pulled the
  truck over because he assumed that Glover was driving. Glover was
  in fact driving and was charged with driving as a habitual violator. He
  moved to suppress all evidence from the stop, claiming that the deputy
  lacked reasonable suspicion. The District Court granted the motion,
  but the Court of Appeals reversed. The Kansas Supreme Court in turn
  reversed, holding that the deputy violated the Fourth Amendment by
  stopping Glover without reasonable suspicion of criminal activity.
Held: When the officer lacks information negating an inference that the
 owner is driving the vehicle, an investigative traffic stop made after
 running a vehicle’s license plate and learning that the registered
 owner’s driver’s license has been revoked is reasonable under the
 Fourth Amendment. Pp. 3–10.
     (a) An officer may initiate a brief investigative traffic stop when he
 has “a particularized and objective basis” to suspect legal wrongdoing.
 United States v. Cortez, 449 U. S. 411, 417. The level of suspicion re-
 quired is less than that necessary for probable cause and “depends on
 ‘ “the factual and practical considerations of everyday life on which rea-
 sonable and prudent men, not legal technicians, act.” ’ ” Prado
 Navarette v. California, 572 U. S. 393, 402. Courts must therefore per-
 mit officers to make “commonsense judgments and inferences about
 human behavior.” Illinois v. Wardlow, 528 U. S. 119, 125. P. 3.
     (b) Here, the deputy’s commonsense inference that the owner of a
 vehicle was likely the vehicle’s driver provided more than reasonable
 suspicion to initiate the stop. That inference is not made unreasonable
 merely because a vehicle’s driver is not always its registered owner or
 because Glover had a revoked license. Though common sense suffices
2                           KANSAS v. GLOVER

                                   Syllabus

    to justify the officer’s inference, empirical studies demonstrate that
    drivers with suspended or revoked licenses frequently continue to
    drive. And Kansas’ license-revocation scheme, which covers drivers
    who have already demonstrated a disregard for the law or are categor-
    ically unfit to drive, reinforces the reasonableness of the inference that
    an individual with a revoked license will continue to drive. Pp. 4–6.
       (c) Glover’s counterarguments are unpersuasive. He argues that the
    deputy’s inference was unreasonable because it was not grounded in
    his law enforcement training or experience. Such a requirement, how-
    ever, is inconsistent with this Court’s Fourth Amendment jurispru-
    dence. See, e.g., Navarette, 572 U. S., at 402. It would also place the
    burden on police officers to justify their inferences by referring to
    training materials or experience, and it would foreclose their ability to
    rely on common sense obtained outside of their work duties. Glover’s
    argument that Kansas’ view would permit officers to base reasonable
    suspicion exclusively on probabilities also carries little force. Officers,
    like jurors, may rely on probabilities in the reasonable suspicion con-
    text. See, e.g., United States v. Sokolow, 490 U. S. 1, 8–9. Moreover,
    the deputy here did more than that: He combined facts obtained from
    a database and commonsense judgments to form a reasonable suspi-
    cion that a specific individual was potentially engaged in specific crim-
    inal activity. Pp. 6–8.
       (d) The scope of this holding is narrow. The reasonable suspicion
    standard “ ‘takes into account the totality of the circumstances.’ ”
    Navarette, 572 U. S., at 397. The presence of additional facts might
    dispel reasonable suspicion, but here, the deputy possessed no infor-
    mation sufficient to rebut the reasonable inference that Glover was
    driving his own truck. P. 9.
308 Kan. 590, 422 P. 3d 64, reversed and remanded.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and GINSBURG, BREYER, ALITO, KAGAN, GORSUCH, and KAVANAUGH, JJ.,
joined. KAGAN, J., filed a concurring opinion, in which GINSBURG, J.,
joined. SOTOMAYOR, J., filed a dissenting opinion.
                        Cite as: 589 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 18–556
                                    _________________


     KANSAS, PETITIONER v. CHARLES GLOVER
ON WRIT OF CERTIORARI TO THE SUPREME COURT OF KANSAS
                                   [April 6, 2020]

   JUSTICE THOMAS delivered the opinion of the Court.
   This case presents the question whether a police officer
violates the Fourth Amendment by initiating an investiga-
tive traffic stop after running a vehicle’s license plate and
learning that the registered owner has a revoked driver’s
license. We hold that when the officer lacks information
negating an inference that the owner is the driver of the
vehicle, the stop is reasonable.
                               I
  Kansas charged respondent Charles Glover, Jr., with
driving as a habitual violator after a traffic stop revealed
that he was driving with a revoked license. See Kan. Stat.
Ann. §8–285(a)(3) (2001). Glover filed a motion to suppress
all evidence seized during the stop, claiming that the officer
lacked reasonable suspicion. Neither Glover nor the police
officer testified at the suppression hearing. Instead, the
parties stipulated to the following facts:
    “1. Deputy Mark Mehrer is a certified law enforcement
    officer employed by the Douglas County Kansas Sher-
    iff ’s Office.
    2. On April 28, 2016, Deputy Mehrer was on routine
    patrol in Douglas County when he observed a 1995
2                    KANSAS v. GLOVER

                     Opinion of the Court

    Chevrolet 1500 pickup truck with Kansas plate
    295ATJ.
    3. Deputy Mehrer ran Kansas plate 295ATJ through
    the Kansas Department of Revenue’s file service. The
    registration came back to a 1995 Chevrolet 1500 pickup
    truck.
    4. Kansas Department of Revenue files indicated the
    truck was registered to Charles Glover Jr. The files
    also indicated that Mr. Glover had a revoked driver’s
    license in the State of Kansas.
    5. Deputy Mehrer assumed the registered owner of the
    truck was also the driver, Charles Glover Jr.
    6. Deputy Mehrer did not observe any traffic infrac-
    tions, and did not attempt to identify the driver [of] the
    truck. Based solely on the information that the regis-
    tered owner of the truck was revoked, Deputy Mehrer
    initiated a traffic stop.
    7. The driver of the truck was identified as the defend-
    ant, Charles Glover Jr.” App. to Pet. for Cert. 60–61.
The District Court granted Glover’s motion to suppress.
The Court of Appeals reversed, holding that “it was reason-
able for [Deputy] Mehrer to infer that the driver was the
owner of the vehicle” because “there were specific and artic-
ulable facts from which the officer’s common-sense infer-
ence gave rise to a reasonable suspicion.” 54 Kan. App. 2d
377, 385, 400 P. 3d 182, 188 (2017).
   The Kansas Supreme Court reversed. According to the
court, Deputy Mehrer did not have reasonable suspicion be-
cause his inference that Glover was behind the wheel
amounted to “only a hunch” that Glover was engaging in
criminal activity. 308 Kan. 590, 591, 422 P. 3d 64, 66
(2018). The court further explained that Deputy Mehrer’s
“hunch” involved “applying and stacking unstated assump-
tions that are unreasonable without further factual basis,”
namely, that “the registered owner was likely the primary
                   Cite as: 589 U. S. ____ (2020)              3

                       Opinion of the Court

driver of the vehicle” and that “the owner will likely disre-
gard the suspension or revocation order and continue to
drive.” Id., at 595–597, 422 P. 3d, at 68–70. We granted
Kansas’ petition for a writ of certiorari, 587 U. S. ___ (2019),
and now reverse.
                               II
   Under this Court’s precedents, the Fourth Amendment
permits an officer to initiate a brief investigative traffic stop
when he has “a particularized and objective basis for sus-
pecting the particular person stopped of criminal activity.”
United States v. Cortez, 449 U. S. 411, 417–418 (1981); see
also Terry v. Ohio, 392 U. S. 1, 21–22 (1968). “Although a
mere ‘hunch’ does not create reasonable suspicion, the level
of suspicion the standard requires is considerably less than
proof of wrongdoing by a preponderance of the evidence,
and obviously less than is necessary for probable cause.”
Prado Navarette v. California, 572 U. S. 393, 397 (2014)
(quotation altered); United States v. Sokolow, 490 U. S. 1, 7
(1989).
   Because it is a “less demanding” standard, “reasonable
suspicion can be established with information that is differ-
ent in quantity or content than that required to establish
probable cause.” Alabama v. White, 496 U. S. 325, 330
(1990). The standard “depends on the factual and practical
considerations of everyday life on which reasonable and
prudent men, not legal technicians, act.” Navarette, supra,
at 402 (quoting Ornelas v. United States, 517 U. S. 690, 695
(1996) (emphasis added; internal quotation marks omit-
ted)). Courts “cannot reasonably demand scientific cer-
tainty . . . where none exists.” Illinois v. Wardlow, 528 U. S.
119, 125 (2000). Rather, they must permit officers to make
“commonsense judgments and inferences about human be-
havior.” Ibid.; see also Navarette, supra, at 403 (noting that
an officer “ ‘need not rule out the possibility of innocent
conduct’ ”).
4                    KANSAS v. GLOVER

                     Opinion of the Court

                               III
   We have previously recognized that States have a “vital
interest in ensuring that only those qualified to do so are
permitted to operate motor vehicles [and] that licensing,
registration, and vehicle inspection requirements are being
observed.” Delaware v. Prouse, 440 U. S. 648, 658 (1979).
With this in mind, we turn to whether the facts known to
Deputy Mehrer at the time of the stop gave rise to reason-
able suspicion. We conclude that they did.
   Before initiating the stop, Deputy Mehrer observed an in-
dividual operating a 1995 Chevrolet 1500 pickup truck with
Kansas plate 295ATJ. He also knew that the registered
owner of the truck had a revoked license and that the model
of the truck matched the observed vehicle. From these
three facts, Deputy Mehrer drew the commonsense infer-
ence that Glover was likely the driver of the vehicle, which
provided more than reasonable suspicion to initiate the
stop.
   The fact that the registered owner of a vehicle is not al-
ways the driver of the vehicle does not negate the reason-
ableness of Deputy Mehrer’s inference. Such is the case with
all reasonable inferences. The reasonable suspicion inquiry
“falls considerably short” of 51% accuracy, see United States
v. Arvizu, 534 U. S. 266, 274 (2002), for, as we have ex-
plained, “[t]o be reasonable is not to be perfect,” Heien v.
North Carolina, 574 U. S. 54, 60 (2014).
   Glover’s revoked license does not render Deputy Mehrer’s
inference unreasonable either. Empirical studies demon-
strate what common experience readily reveals: Drivers
with revoked licenses frequently continue to drive and
therefore to pose safety risks to other motorists and pedes-
trians. See, e.g., 2 T. Neuman et al., National Coop. Hwy.
Research Program Report 500: A Guide for Addressing Col-
lisions Involving Unlicensed Drivers and Drivers With Sus-
pended or Revoked Licenses, p. III–1 (2003) (noting that
75% of drivers with suspended or revoked licenses continue
                  Cite as: 589 U. S. ____ (2020)              5

                      Opinion of the Court

to drive); National Hwy. and Traffic Safety Admin., Re-
search Note: Driver License Compliance Status in Fatal
Crashes 2 (Oct. 2014) (noting that approximately 19% of
motor vehicle fatalities from 2008–2012 “involved drivers
with invalid licenses”).
   Although common sense suffices to justify this inference,
Kansas law reinforces that it is reasonable to infer that an
individual with a revoked license may continue driving.
The State’s license-revocation scheme covers drivers who
have already demonstrated a disregard for the law or are
categorically unfit to drive. The Division of Vehicles of the
Kansas Department of Revenue (Division) “shall” revoke a
driver’s license upon certain convictions for involuntary
manslaughter, vehicular homicide, battery, reckless driv-
ing, fleeing or attempting to elude a police officer, or convic-
tion of a felony in which a motor vehicle is used. Kan. Stat.
Ann. §§8–254(a), 8–252. Reckless driving is defined as
“driv[ing] any vehicle in willful or wanton disregard for the
safety of persons or property.” §8–1566(a). The Division
also has discretion to revoke a license if a driver “[h]as been
convicted with such frequency of serious offenses against
traffic regulations governing the movement of vehicles as to
indicate a disrespect for traffic laws and a disregard for the
safety of other persons on the highways,” “has been con-
victed of three or more moving traffic violations committed
on separate occasions within a 12-month period,” “is incom-
petent to drive a motor vehicle,” or “has been convicted of a
moving traffic violation, committed at a time when the per-
son’s driving privileges were restricted, suspended[,] or re-
voked.” §§8–255(a)(1)–(4). Other reasons include violat-
ing license restrictions, §8–245(c), being under house
arrest, §21–6609(c), and being a habitual violator, §8–286,
which Kansas defines as a resident or nonresident who has
been convicted three or more times within the past five
years of certain enumerated driving offenses, §8–285. The
6                    KANSAS v. GLOVER

                      Opinion of the Court

concerns motivating the State’s various grounds for revoca-
tion lend further credence to the inference that a registered
owner with a revoked Kansas driver’s license might be the
one driving the vehicle.
                             IV
   Glover and the dissent respond with two arguments as to
why Deputy Mehrer lacked reasonable suspicion. Neither
is persuasive.
                               A
  First, Glover and the dissent argue that Deputy Mehrer’s
inference was unreasonable because it was not grounded in
his law enforcement training or experience. Nothing in our
Fourth Amendment precedent supports the notion that, in
determining whether reasonable suspicion exists, an officer
can draw inferences based on knowledge gained only
through law enforcement training and experience. We have
repeatedly recognized the opposite. In Navarette, we noted
a number of behaviors—including driving in the median,
crossing the center line on a highway, and swerving—that
as a matter of common sense provide “sound indicia of
drunk driving.” 572 U. S., at 402. In Wardlow, we made
the unremarkable observation that “[h]eadlong flight—
wherever it occurs—is the consummate act of evasion” and
therefore could factor into a police officer’s reasonable sus-
picion determination. 528 U. S., at 124. And in Sokolow,
we recognized that the defendant’s method of payment for
an airplane ticket contributed to the agents’ reasonable sus-
picion of drug trafficking because we “fe[lt] confident” that
“[m]ost business travelers . . . purchase airline tickets by
credit card or check” rather than cash. 490 U. S., at 8–9.
So too here. The inference that the driver of a car is its
registered owner does not require any specialized training;
rather, it is a reasonable inference made by ordinary people
on a daily basis.
                  Cite as: 589 U. S. ____ (2020)             7

                      Opinion of the Court

   The dissent reads our cases differently, contending that
they permit an officer to use only the common sense derived
from his “experiences in law enforcement.” Post, at 5 (opin-
ion of SOTOMAYOR, J.). Such a standard defies the “common
sense” understanding of common sense, i.e., information
that is accessible to people generally, not just some special-
ized subset of society. More importantly, this standard ap-
pears nowhere in our precedent. In fact, we have stated
that reasonable suspicion is an “abstract” concept that can-
not be reduced to “a neat set of legal rules,” Arvizu, 534
U. S., at 274 (internal quotation marks omitted), and we
have repeatedly rejected courts’ efforts to impose a rigid
structure on the concept of reasonableness, ibid.; Sokolow,
490 U. S., at 7–8. This is precisely what the dissent’s rule
would do by insisting that officers must be treated as bifur-
cated persons, completely precluded from drawing factual
inferences based on the commonly held knowledge they
have acquired in their everyday lives.
   The dissent’s rule would also impose on police the burden
of pointing to specific training materials or field experiences
justifying reasonable suspicion for the myriad infractions in
municipal criminal codes. And by removing common sense
as a source of evidence, the dissent would considerably nar-
row the daylight between the showing required for probable
cause and the “less stringent” showing required for reason-
able suspicion. Prouse, 440 U. S., at 654; see White, 496
U. S., at 330. Finally, it would impermissibly tie a traffic
stop’s validity to the officer’s length of service. See
Devenpeck v. Alford, 543 U. S. 146, 154 (2004). Such re-
quirements are inconsistent with our Fourth Amendment
jurisprudence, and we decline to adopt them here.
   In reaching this conclusion, we in no way minimize the
significant role that specialized training and experience
routinely play in law enforcement investigations. See, e.g.,
Arvizu, 534 U. S., at 273–274. We simply hold that such
experience is not required in every instance.
8                         KANSAS v. GLOVER

                          Opinion of the Court

                              B
   Glover and the dissent also contend that adopting Kan-
sas’ view would eviscerate the need for officers to base rea-
sonable suspicion on “specific and articulable facts” partic-
ularized to the individual, see Terry, 392 U. S., at 21,
because police could instead rely exclusively on probabili-
ties. Their argument carries little force.
   As an initial matter, we have previously stated that offic-
ers, like jurors, may rely on probabilities in the reasonable
suspicion context. See Sokolow, 490 U. S., at 8–9; Cortez,
449 U. S., at 418. Moreover, as explained above, Deputy
Mehrer did not rely exclusively on probabilities. He knew
that the license plate was linked to a truck matching the
observed vehicle and that the registered owner of the vehi-
cle had a revoked license. Based on these minimal facts, he
used common sense to form a reasonable suspicion that a
specific individual was potentially engaged in specific crim-
inal activity—driving with a revoked license. Traffic stops
of this nature do not delegate to officers “broad and unlim-
ited discretion” to stop drivers at random. United States v.
Brignoni-Ponce, 422 U. S. 873, 882 (1975). Nor do they al-
low officers to stop drivers whose conduct is no different
from any other driver’s. See Brown v. Texas, 443 U. S. 47,
52 (1979). Accordingly, combining database information
and commonsense judgments in this context is fully conso-
nant with this Court’s Fourth Amendment precedents.1
——————
   1 The dissent contends that this approach “pave[s] the road to finding

reasonable suspicion based on nothing more than a demographic profile.”
Post, at 6–7 (opinion of SOTOMAYOR, J.). To alleviate any doubt, we reit-
erate that the Fourth Amendment requires, and Deputy Mehrer had, an
individualized suspicion that a particular citizen was engaged in a par-
ticular crime. Such a particularized suspicion would be lacking in the
dissent’s hypothetical scenario, which, in any event, is already prohibited
by our precedents. See United States v. Brignoni-Ponce, 422 U. S. 873,
876 (1975) (holding that it violated the Fourth Amendment to stop and
“question [a vehicle’s] occupants [about their immigration status] when
the only ground for suspicion [was] that the occupants appear[ed] to be
                     Cite as: 589 U. S. ____ (2020)                    9

                          Opinion of the Court

                               V
    This Court’s precedents have repeatedly affirmed that
“ ‘the ultimate touchstone of the Fourth Amendment is “rea-
sonableness.” ’ ” Heien, 574 U. S., at 60 (quoting Riley v.
California, 573 U. S. 373, 381 (2014)). Under the totality of
the circumstances of this case, Deputy Mehrer drew an en-
tirely reasonable inference that Glover was driving while
his license was revoked.
    We emphasize the narrow scope of our holding. Like all
seizures, “[t]he officer’s action must be ‘justified at its in-
ception.’ ” Hiibel v. Sixth Judicial Dist. Court of Nev., Hum-
boldt Cty., 542 U. S. 177, 185 (2004) (quoting United States
v. Sharpe, 470 U. S. 675, 682 (1985)). “The standard takes
into account the totality of the circumstances—the whole
picture.” Navarette, 572 U. S., at 397 (internal quotation
marks omitted). As a result, the presence of additional facts
might dispel reasonable suspicion. See Terry, supra, at 28.
For example, if an officer knows that the registered owner
of the vehicle is in his mid-sixties but observes that the
driver is in her mid-twenties, then the totality of the cir-
cumstances would not “raise a suspicion that the particular
individual being stopped is engaged in wrongdoing.” Cor-
tez, 449 U. S., at 418; Ornelas, 517 U. S., at 696 (“ ‘[e]ach
case is to be decided on its own facts and circumstances’ ”
(quoting Ker v. California, 374 U. S. 23, 33 (1963))). Here,
Deputy Mehrer possessed no exculpatory information—let
alone sufficient information to rebut the reasonable infer-
ence that Glover was driving his own truck—and thus the
stop was justified.2
——————
of Mexican ancestry”).
   2 The dissent argues that this approach impermissibly places the bur-

den of proof on the individual to negate the inference of reasonable sus-
picion. Post, at 3. Not so. As the above analysis makes clear, it is the
information possessed by the officer at the time of the stop, not any in-
formation offered by the individual after the fact, that can negate the
inference.
10                  KANSAS v. GLOVER

                     Opinion of the Court

                        *    *    *
  For the foregoing reasons, we reverse the judgment of the
Kansas Supreme Court, and we remand the case for further
proceedings not inconsistent with this opinion.

                                            It is so ordered.
                  Cite as: 589 U. S. ____ (2020)            1

                      KAGAN, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 18–556
                          _________________


     KANSAS, PETITIONER v. CHARLES GLOVER
ON WRIT OF CERTIORARI TO THE SUPREME COURT OF KANSAS
                         [April 6, 2020]

   JUSTICE KAGAN, with whom JUSTICE GINSBURG joins,
concurring.
   When you see a car coming down the street, your common
sense tells you that the registered owner may well be be-
hind the wheel. See ante, at 4, 9. Not always, of course.
Families share cars; friends borrow them. Still, a person
often buys a vehicle to drive it himself. So your suspicion
that the owner is driving would be perfectly reasonable.
See ibid.
   Now, though, consider a wrinkle: Suppose you knew that
the registered owner of the vehicle no longer had a valid
driver’s license. That added fact raises a new question.
What are the odds that someone who has lost his license
would continue to drive? The answer is by no means obvi-
ous. You might think that a person told not to drive on pain
of criminal penalty would obey the order—so that if his car
was on the road, someone else (a family member, a friend)
must be doing the driving. Or you might have the opposite
intuition—that a person’s reasons for driving would over-
come his worries about violating the law, no matter the pos-
sible punishment. But most likely (let’s be honest), you just
wouldn’t know. Especially if you’ve not had your own li-
cense taken away, your everyday experience has given you
little basis to assess the probabilities. Your common sense
can therefore no longer guide you.
   Even so, Deputy Mark Mehrer had reasonable suspicion
to stop the truck in this case, and I join the Court’s opinion
2                    KANSAS v. GLOVER

                      KAGAN, J., concurring

holding as much. Crucially for me, Mehrer knew yet one
more thing about the vehicle’s registered owner, and it re-
lated to his proclivity for breaking driving laws. As the
Court recounts, Mehrer learned from a state database that
Charles Glover, the truck’s owner, had had his license re-
voked under Kansas law. See ante, at 2. And Kansas al-
most never revokes a license except for serious or repeated
driving offenses. See Kan. Stat. Ann. §8–254 (2001); ante,
at 5. Crimes like vehicular homicide and manslaughter, or
vehicular flight from a police officer, provoke a license rev-
ocation; so too do multiple convictions for moving traffic vi-
olations within a short time. See ante, at 5. In other words,
a person with a revoked license has already shown a will-
ingness to flout driving restrictions. That fact, as the Court
states, provides a “reason[ ] to infer” that such a person will
drive without a license—at least often enough to warrant
an investigatory stop. Ibid. And there is nothing else here
to call that inference into question. That is because the par-
ties’ unusually austere stipulation confined the case to the
facts stated above—i.e., that Mehrer stopped Glover’s truck
because he knew that Kansas had revoked Glover’s license.
   But as already suggested, I would find this a different
case if Kansas had barred Glover from driving on a ground
that provided no similar evidence of his penchant for ignor-
ing driving laws. Consider, for example, if Kansas had sus-
pended rather than revoked Glover’s license. Along with
many other States, Kansas suspends licenses for matters
having nothing to do with road safety, such as failing to pay
parking tickets, court fees, or child support. See Kan. Stat.
Ann. §8–2110(b) (2018 Cum. Supp.); see also, e.g., N. J.
Stat. Ann. §39:4–139.10 (West Supp. 2019); Ark. Code Ann.
§9–14–239 (Supp. 2019). Indeed, several studies have
found that most license suspensions do not relate to driving
at all; what they most relate to is being poor. See Brief for
Fines and Fees Justice Center et al. as Amici Curiae 7. So
the good reason the Court gives for thinking that someone
                  Cite as: 589 U. S. ____ (2020)             3

                      KAGAN, J., concurring

with a revoked license will keep driving—that he has a his-
tory of disregarding driving rules—would no longer apply.
And without that, the case for assuming that an unlicensed
driver is at the wheel is hardly self-evident. It would have
to rest on an idea about the frequency with which even
those who had previously complied with driving laws would
defy a State’s penalty-backed command to stay off the
roads. But where would that idea come from? As discussed
above, I doubt whether our collective common sense could
do the necessary work. See supra, at 1. Or otherwise said,
I suspect that any common sense invoked in this altered
context would not much differ from a “mere ‘hunch’ ”—and
so “not create reasonable suspicion.” Prado Navarette v.
California, 572 U. S. 393, 397 (2014) (quoting Terry v. Ohio,
392 U. S. 1, 27 (1968)).
   And even when, as under the revocation scheme here, a
starting presumption of reasonable suspicion makes sense,
the defendant may show that in his case additional infor-
mation dictates the opposite result. The Court is clear on
this point, emphasizing that under the applicable totality-
of-the-circumstances test, “the presence of additional facts
might dispel reasonable suspicion” even though an officer
knows that a car on the road belongs to a person with a re-
voked license. Ante, at 9; see ante, at 1 (stating that further
information may “negat[e] an inference that the owner is
the driver of the vehicle”). Just as the Court once said of a
trained drug-detection dog’s “alert,” the license-revocation
signal is always subject to a defendant’s challenge, whether
through cross-examination of the officer or introduction of
his own fact or expert witnesses. Florida v. Harris, 568
U. S. 237, 247 (2013).
   That challenge may take any number of forms. The Court
offers a clear example of observational evidence dispelling
reasonable suspicion: if the officer knows the registered
owner of a vehicle is an elderly man, but can see the driver
is a young woman. See ante, at 9. Similarly (if not as cut-
4                        KANSAS v. GLOVER

                         KAGAN, J., concurring

and-dry), when the officer learns a car has two or more reg-
istered owners, the balance of circumstances may tip away
from reasonable suspicion that the one with the revoked li-
cense is driving. And so too, the attributes of the car may
be relevant. Consider if a car bears the markings of a peer-
to-peer carsharing service; or compare the likelihoods that
someone other than the registered owner is driving (1) a
family minivan and (2) a Ferrari. The officer himself may
have a wealth of accumulated information about such mat-
ters, and the defendant may probe what that knowledge
suggests about the stop at issue.
   Such a challenge may also use statistical evidence, which
is almost daily expanding in sophistication and scope.
States or municipalities often keep information about “hit
rates” in stops like this one—in other words, the frequency
with which those stops discover unlicensed drivers behind
the wheel. See generally Brief for Andrew Manuel Crespo
as Amicus Curiae 23–27. Somewhat less direct but also
useful are state and local data (collected by governments,
insurance companies, and academics alike) about the aver-
age number of drivers for each registered automobile and
the extent to which unlicensed persons continue to drive.
See id., at 13–18. (If, to use an extreme example, every car
had 10 associated drivers, and losing a license reduced driv-
ing time by 90%, an officer would not have reasonable sus-
picion for a stop.) Here too, defendants may question testi-
fying officers about such information. Indeed, an officer
may have his own hit rate, which if low enough could itself
negate reasonable suspicion. See, e.g., United States v.
Cortez-Galaviz, 495 F. 3d 1203, 1208–1209 (CA10 2007)
(Gorsuch, J.) (considering, as part of the reasonable suspicion
inquiry, the frequency of an officer’s misses and the accu-
racy of the database on which he relied).*
——————
  * Of course, aggregate statistics of this kind cannot substitute for the
individualized suspicion that the Fourth Amendment requires. See, e.g.,
                      Cite as: 589 U. S. ____ (2020)                      5

                          KAGAN, J., concurring

   In this strange case, contested on a barebones stipula-
tion, the record contains no evidence of these kinds. There
is but a single, simple fact: A police officer learned from a
state database that a car on the road belonged to a person
with a revoked license. Given that revocations in Kansas
nearly always stem from serious or repeated driving viola-
tions, I agree with the Court about the reasonableness of
the officer’s inference that the owner, “Glover[,] was driving
while his license was revoked.” Ante, at 9. And because
Glover offered no rebuttal, there the matter stands. But
that does not mean cases with more complete records will
all wind up in the same place. A defendant like Glover may
still be able to show that his case is different—that the
“presence of additional facts” and circumstances “dispel[s]
reasonable suspicion.” Ibid. Which is to say that in more
fully litigated cases, the license-revocation alert does not
(as it did here) end the inquiry. It is but the first, though
no doubt an important, step in assessing the reasonable-
ness of the officer’s suspicion.




——————
Terry v. Ohio, 392 U. S. 1, 21, n. 18 (1968) (“Th[e] demand for specificity
. . . is the central teaching of this Court’s Fourth Amendment jurispru-
dence”). But in a case like this one, the officer’s suspicion is individual-
ized: It arises from the license status of the known owner of a specific
car. The only question is whether that suspicion is reasonable—whether,
in other words, there is enough to back up the officer’s belief that the
owner is driving the vehicle. As to that matter, statistics may be highly
relevant, either to support or to cast doubt on the officer’s judgment.
                  Cite as: 589 U. S. ____ (2020)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 18–556
                          _________________


     KANSAS, PETITIONER v. CHARLES GLOVER
ON WRIT OF CERTIORARI TO THE SUPREME COURT OF KANSAS
                         [April 6, 2020]

  JUSTICE SOTOMAYOR, dissenting.
  In upholding routine stops of vehicles whose owners have
revoked licenses, the Court ignores key foundations of our
reasonable-suspicion jurisprudence and impermissibly and
unnecessarily reduces the State’s burden of proof. I there-
fore dissent.
                              I
  I begin with common ground. The Fourth Amendment
permits “brief investigatory” vehicle stops, United States v.
Cortez, 449 U. S. 411, 417 (1981), on “facts that do not con-
stitute probable cause,” United States v. Brignoni-Ponce,
422 U. S. 873, 881 (1975). To assess whether an officer had
the requisite suspicion to seize a driver, past cases have
considered the “totality of the circumstances—the whole
picture,” Cortez, 449 U. S., at 417, and analyzed whether
the officer assembled “fact on fact and clue on clue,” id., at
419.
  The stop at issue here, however, rests on just one key fact:
that the vehicle was owned by someone with a revoked li-
cense. The majority concludes—erroneously, in my view—
that seizing this vehicle was constitutional on the record
below because drivers with revoked licenses (as opposed to
suspended licenses) in Kansas “have already demonstrated
a disregard for the law or are categorically unfit to drive.”
Ante, at 5. This analysis breaks from settled doctrine and
2                     KANSAS v. GLOVER

                    SOTOMAYOR, J., dissenting

dramatically alters both the quantum and nature of evi-
dence a State may rely on to prove suspicion.
                              A
   The State bears the burden of justifying a seizure. Flor-
ida v. Royer, 460 U. S. 491, 500 (1983) (plurality opinion);
Brown v. Texas, 443 U. S. 47, 51–52 (1979). This requires
the government to articulate factors supporting its reason-
able suspicion, usually through a trained agent. See Or-
nelas v. United States, 517 U. S. 690, 696 (1996); see also
United States v. Sokolow, 490 U. S. 1, 10 (1989). While the
Court has not dictated precisely what evidence a govern-
ment must produce, it has stressed that an officer must at
least “articulate more than an ‘inchoate and unparticular-
ized suspicion or “hunch” ’ of criminal activity.” Illinois v.
Wardlow, 528 U. S. 119, 123–124 (2000) (quoting Terry v.
Ohio, 392 U. S. 1, 27 (1968)). That articulation must in-
clude both facts and an officer’s “rational inferences from
those facts.” Brignoni-Ponce, 422 U. S., at 880, 884. A log-
ical “gap as to any one matter” in this analysis may be over-
come by “ ‘a strong showing’ ” regarding “ ‘other indicia of
reliability.’ ” Florida v. Harris, 568 U. S. 237, 245 (2013).
But gaps may not go unfilled.
   Additionally, reasonable suspicion eschews judicial com-
mon sense, ante, at 5, in favor of the perspectives and infer-
ences of a reasonable officer viewing “the facts through the
lens of his police experience and expertise.” Ornelas, 517
U. S., at 699; Cortez, 449 U. S., at 416–418 (explaining that
the facts and inferences giving rise to a stop “must be seen
and weighed . . . as understood by those versed in the field
of law enforcement”); Heien v. North Carolina, 574 U. S. 54,
73 (2014) (SOTOMAYOR, J., dissenting) (“[O]ur enunciation
of the reasonableness inquiry and our justification for it . . .
have always turned on an officer’s factual conclusions and
an officer’s expertise with respect to those factual conclu-
sions”). It is the reasonable officer’s assessment, not the
                     Cite as: 589 U. S. ____ (2020)                     3

                       SOTOMAYOR, J., dissenting

ordinary person’s—or judge’s—judgment, that matters.1
  Finally, a stop must be individualized—that is, based on
“a suspicion that the particular [subject] being stopped is
engaged in wrongdoing.” Cortez, 449 U. S., at 418; Prado
Navarette v. California, 572 U. S. 393, 396–397 (2014).
This does not mean that the officer must know the driver’s
identity. But a seizure must rest on more than the “likeli-
hood that [a] given person” or particular vehicle is engaged
in wrongdoing. Brignoni-Ponce, 422 U. S., at 886–887. The
inquiry ordinarily involves some observation or report
about the target’s behavior—not merely the class to which
he belongs. See, e.g., Navarette, 572 U. S., at 398, 402 (up-
holding vehicle stop based on an anonymous tip about
driver conduct, interpreted in light of the “accumulated ex-
perience of thousands of officers”); Sokolow, 490 U. S., at 10
(evaluating the collective facts giving rise to suspicion that
an individual was transporting narcotics instead of relying
on law enforcement’s simplified drug courier “ ‘profile’ ”).
                                    B
  Faithful adherence to these precepts would yield a signif-
icantly different analysis and outcome than that offered by
the majority.
  For starters, the majority flips the burden of proof. It
permits Kansas police officers to effectuate roadside stops
whenever they lack “information negating an inference”
that a vehicle’s unlicensed owner is its driver. Ante, at 1.

——————
  1 Cortez explained why this is so. Law enforcement officers, behaving

akin to “jurors as factfinders,” have “formulated certain commonsense
conclusions about human behavior” as it relates to “the field of law en-
forcement.” 449 U. S., at 418. A trained officer thus “draws inferences
and makes deductions—inferences and deductions that might well elude
an untrained person.” Ibid.; see also United States v. Arvizu, 534 U. S.
266, 276 (2002) (crediting officer assessment of driver behavior that was
based on “his specialized training and familiarity with the customs of the
area’s inhabitants”).
4                     KANSAS v. GLOVER

                    SOTOMAYOR, J., dissenting

This has it backwards: The State shoulders the burden to
supply the key inference that tethers observation to suspi-
cion. The majority repeatedly attributes such an inference
to Deputy Mehrer. Ante, at 4, 6, 9. But that is an after-the-
fact gloss on a seven-paragraph stipulation. Nowhere in his
terse submission did Deputy Mehrer indicate that he had
any informed belief about the propensity of unlicensed driv-
ers to operate motor vehicles in the area—let alone that he
relied on such a belief in seizing Glover. Ante, at 1–2.
   The consequence of the majority’s approach is to absolve
officers from any responsibility to investigate the identity
of a driver where feasible. But that is precisely what offic-
ers ought to do—and are more than capable of doing. Of
course, some circumstances may not warrant an officer ap-
proaching a car to take a closer look at its occupants. But
there are countless other instances where officers have
been able to ascertain the identity of a driver from a dis-
tance and make out their approximate age and gender. In-
deed, our cases are rife with examples of officers who have
perceived more than just basic driver demographics. See,
e.g., Heien, 574 U. S., at 57 (officer thought that motorist
was “ ‘very stiff and nervous’ ”); United States v. Arvizu, 534
U. S. 266, 270 (2002) (officer observed an “adult man” driv-
ing who “appeared stiff”); United States v. Ross, 456 U. S
798, 801 (1982) (officer pulled alongside car and noticed
that the driver matched a description from an informant);
Brignoni-Ponce, 422 U. S., at 875 (officers stopped a vehicle
whose occupants “appeared to be of Mexican descent”). The
majority underestimates officers’ capabilities and instead
gives them free rein to stop a vehicle involved in no suspi-
cious activity simply because it is registered to an unli-
censed person. That stop is based merely on a guess or a
“hunch” about the driver’s identity. Wardlow, 528 U. S., at
124 (internal quotation marks omitted).
   With no basis in the record to presume that unlicensed
drivers routinely continue driving, the majority endeavors
                  Cite as: 589 U. S. ____ (2020)            5

                   SOTOMAYOR, J., dissenting

to fill the gap with its own “common sense.” Ante, at 5. But
simply labeling an inference “common sense” does not make
it so, no matter how many times the majority repeats it. Cf.
ante, at 5, 6, 7, 8. Whether the driver of a vehicle is likely
to be its unlicensed owner is “by no means obvious.” Ante,
at 1 (KAGAN, J., concurring). And like the concurrence, I
“doubt” that our collective judicial common sense could an-
swer that question, even if our Fourth Amendment juris-
prudence allowed us to do so. Ante, at 3.
   Contrary to the majority’s claims, ante, at 3–5, 7, the
reasonable-suspicion inquiry does not accommodate the
average person’s intuition. Rather, it permits reliance on a
particular type of common sense—that of the reasonable
officer, developed through her experiences in law enforce-
ment. Cortez, 449 U. S., at 418. This approach acknowl-
edges that what may be “common sense” to a layperson may
not be relevant (or correct) in a law enforcement context.
Indeed, this case presents the type of geographically local-
ized inquiry where an officer’s “inferences and deductions
that might well elude an untrained person” would come in
handy. Ibid.; see also Arvizu, 534 U. S., at 276 (prizing an
officer’s “specialized training and familiarity with the cus-
toms of the area’s inhabitants”). By relying on judicial in-
ferences instead, the majority promotes broad, inflexible
rules that overlook regional differences.
   Allowing judges to offer their own brand of common sense
where the State’s proffered justifications for a search come
up short also shifts police work to the judiciary. Our
cases—including those the majority cites—have looked to
officer sensibility to establish inferences about human be-
havior, even though they just as easily could have relied on
the inferences “made by ordinary people on a daily basis.”
Ante, at 6. See, e.g., Navarette, 572 U. S., at 402 (pointing
to “the accumulated experience of thousands of officers” to
identify certain “erratic” behaviors “as sound indicia of
6                     KANSAS v. GLOVER

                    SOTOMAYOR, J., dissenting

drunk driving”); Wardlow, 528 U. S., at 124 (permitting of-
ficers to account for the relevant characteristics of a loca-
tion when interpreting whether flight from police is “eva-
sive”); Sokolow, 490 U. S., at 9–10 (crediting the
evidentiary significance of facts “as seen by a trained agent”
to identify a suspicious traveler). There is no reason to de-
part from that practice here.
   Finally, to bolster its conclusion as grounded in “common
experience,” the majority cites “empirical studies.” Ante, at
4. But its use of statistics illustrates the danger of relying
on large-scale data to carry out what is supposed to be a
particularized exercise. Neither of the referenced reports
tells us the percentage of vehicle owners with revoked li-
censes in Kansas who continue to drive their cars. Neither
report even offers a useful denominator: One lumps drivers
with suspended and revoked licenses together, while the
other examines the license status of only motorists involved
in fatal collisions. The figures say nothing about how the
behavior of revoked drivers measures up relative to their
licensed counterparts—whether one group is more likely to
be involved in accidents, or whether the incidences are com-
parable—which would inform a trooper’s inferences about
driver identity.
   As the concurrence recognizes, while statistics may help
a defendant challenge the reasonableness of an officer’s ac-
tions, they “cannot substitute for the individualized suspi-
cion that the Fourth Amendment requires.” Ante, at 4–5,
n. If courts do not scrutinize officer observation or expertise
in the reasonable-suspicion analysis, then seizures may be
made on large-scale data alone—data that say nothing
about the individual save for the class to which he belongs.
That analytical approach strays far from “acting upon ob-
served violations” of law—which this Court has said is the
“foremost method of enforcing traffic and vehicle safety reg-
ulations.” Delaware v. Prouse, 440 U. S. 648, 659 (1979).
                      Cite as: 589 U. S. ____ (2020)                     7

                       SOTOMAYOR, J., dissenting

  The majority today has paved the road to finding reason-
able suspicion based on nothing more than a demographic
profile. Its logic has thus made the State’s task all but
automatic. That has never been the law, and it never
should be.
                               II
   The majority’s justifications for this new approach have
no foundation in fact or logic. It supposes that requiring
officers to point to “training materials or field experiences”
would demand “ ‘scientific certainty.’ ” Ante, at 3. But that
is no truer in this case than in other circumstances where
the reasonable-suspicion inquiry applies. Indeed, the State
here was invited to stipulate to the evidence it relied on to
make the stop. It could have easily described the individual
or “accumulated experience” of officers in the jurisdiction.
Cf. Navarette, 572 U. S., at 402. The State chose not to pre-
sent such evidence and has not shown that it could not have
done so. Accordingly, it has proved no harm to itself.2

   In fact, it is the majority’s approach that makes scant pol-
icy sense. If the State need not set forth all the information
its officers considered before forming suspicion, what con-
ceivable evidence could be used to mount an effective chal-
lenge to a vehicle stop, as the concurrence imagines? Ante,
at 4. Who could meaningfully interrogate an officer’s action
when all the officer has to say is that the vehicle was regis-
tered to an unlicensed driver? How would a driver counter
——————
   2 The majority suggests that requiring the State to supply the missing

link between fact and suspicion would “considerably narrow the day-
light” between the reasonable-suspicion showing and that required to es-
tablish probable cause. Ante, at 7. But that may simply be a feature of
this unique context, where the difference between a permissible and im-
permissible stop turns on a single fact. Given that reasonable suspicion
and probable cause are not “reducible to ‘precise definition or quantifica-
tion,’ ” Florida v. Harris, 568 U. S. 237, 243 (2013), the gradation be-
tween the two is bound to vary from case to case.
8                    KANSAS v. GLOVER

                   SOTOMAYOR, J., dissenting

that evidence—by stating that they were of a different age
or gender than the owner and insisting that the officer could
have easily discerned that? And where would a defendant
bring his arguments if the trial judge makes the key infer-
ence, or by the same token, fails to make an inference that
“might well elude” the untrained? Cortez, 449 U. S., at 418.
   Moreover, the majority’s distinction between revocation
and suspension may not hold up in other jurisdictions. For
one, whether drivers with suspended licenses have “demon-
strated a disregard for the law or are categorically unfit to
drive” is completely unknown. And in several States, the
grounds for revocation include offenses unrelated to driving
fitness, such as using a license to unlawfully buy alcohol.
See, e.g., Ky. Rev. Stat. Ann. §186.560 (West Cum. Supp.
2019); Mont. Code Ann. §61–5–206 (2019); R. I. Gen. Laws
§31–11–6 (2010). In yet other jurisdictions, “revocation” is
the label assigned to a temporary sanction, which may be
imposed for such infractions as the failure to comply with
child support payments. Okla. Stat., Tit. 47, §6–201.1
(2011). Whether the majority’s “common sense” assump-
tions apply outside of Kansas is thus open to challenge.
                        *     *     *
  Vehicle stops “interfere with freedom of movement, are
inconvenient, and consume time.” Prouse, 440 U. S., at 657.
Worse still, they “may create substantial anxiety” through
an “unsettling show of authority.” Ibid. Before subjecting
motorists to this type of investigation, the State must pos-
sess articulable facts and officer inferences to form suspi-
cion. The State below left unexplained key components of
the reasonable-suspicion inquiry. In an effort to uphold the
conviction, the Court destroys Fourth Amendment jurispru-
dence that requires individualized suspicion. I respectfully
dissent.